*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




                                                             Electronically Filed
                                                             Supreme Court
                                                             SCAP-13-0002732
                                                             30-JUN-2015
                                                             09:11 AM




                           SCAP-13-0002732

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        VIRENDRA NATH, NANCY MAKOWSKI, KRISHNA NARAYAN,
                      and SHERRIE NARAYAN,
                     Plaintiffs-Appellees,

                                   vs.

   THE RITZ-CARLTON HOTEL COMPANY, L.L.C., THE RITZ-CARLTON
     DEVELOPMENT CO., INC., MARRIOTT INTERNATIONAL, INC.,
       MARRIOTT VACATIONS WORLDWIDE CORPORATION, MARRIOTT
            OWNERSHIP RESORTS, INC., THE RITZ-CARLTON
      MANAGEMENT COMPANY, L.L.C., MARRIOTT TWO FLAGS, LP,
                   and MH KAPALUA VENTURE, LLC,
                      Defendants-Appellants,

                                   and

       KAPALUA BAY, LLC, MAUI LAND & PINEAPPLE CO., INC.,
     KAPALUA REALTY CO., LTD., EXCLUSIVE RESORTS, LLC, MLP
   KB PARTNER, LLC, EXCLUSIVE RESORTS CLUB I HOLDINGS, LLC,
         EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC, ER
        KAPALUA INVESTORS FUND HOLDINGS, LLC, ER KAPALUA
    INVESTORS FUND, LLC, KAPALUA BAY HOLDINGS, LLC, ET AL.,
                      Defendants-Appellees.


      APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
             (CAAP-13-0002732; CIV. NO. 11-1-0216)

                  SUMMARY DISPOSITION ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Alm, in place of Wilson, J., recused)

         This appeal concerns the arbitrability of certain
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



“purchase-based” claims pursuant to an arbitration provision
contained in the Declaration of Condominium Property Regime of
Kapalua Bay Condominium.      The questions presented in the
underlying appeal are controlled by our recent decision in

Narayan v. Marriott (Narayan I), No. SCWC-12-819, at 16 (Hawai#i

June 3, 2015) (pub. op.), where we held “that the arbitration
provision contained in the condominium declaration is
unenforceable because the terms of the various condominium
documents are ambiguous with respect to the Homeowners’ intent to
arbitrate.”
          Pursuant to our analysis in Narayan I, the circuit
court’s July 12, 2013 order denying Defendants the Ritz-Carlton
Hotel Company, L.L.C., the Ritz-Carlton Development Co., Inc.,
Marriott International, Inc., Marriott Vacations Worldwide
Corporation, Marriott Ownership Resorts, Inc., the Ritz-Carlton
Management Company, L.L.C., Marriott Two Flags, LP, and MH
Kapalua Venture, LLC’s motion to compel arbitration is affirmed.

          DATED:    Honolulu, Hawai#i, June 30, 2015.

Bert T. Kobayashi, Jr.,                  /s/ Mark E. Recktenwald
Lex R. Smith,
Joseph A. Stewart,                       /s/ Paula A. Nakayama
and Maria Y. Wang for
defendants-appellants                    /s/ Sabrina S. McKenna

Terence J. O’Toole,                      /s/ Richard W. Pollack
Judith Ann Pavey, and
Andrew J. Lautenbach for                 /s/ Steven S. Alm
plaintiffs-appellees




                                     2